Docket No. 104723.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. LEWIS
                 JACKSON, Appellee.

                   Opinion filed January 23, 2009.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                              OPINION

     At issue is whether defendant, Lewis Jackson, was denied a fair
trial by the admission of evidence that his deoxyribonucleic acid
(DNA) profile was contained in a state database. We agree with the
State, petitioner herein, that he was not. Further, we reject defendant’s
claims on cross-appeal that the trial court erred in denying his motion
to quash arrest and suppress statements and that the evidence
presented at trial was insufficient to prove him guilty of first degree
murder beyond a reasonable doubt.

                           BACKGROUND
    A jury in the circuit court of Cook County found defendant guilty
of the first degree murder of his aunt, Doris Jackson, and additionally
found that the murder resulted from exceptionally brutal or heinous
behavior indicative of wanton cruelty and had been committed during
the course of an armed robbery. The trial court sentenced defendant
to an extended term of natural life in prison. Defendant appealed and
the appellate court held, inter alia, that while the evidence presented
at trial was very close, it was sufficient to establish defendant’s guilt
beyond a reasonable doubt, and that police had probable cause to
arrest defendant, affirming the trial court’s denial of defendant’s
motion to suppress. 372 Ill. App. 3d 112, 120-21. However, the
appellate court reversed defendant’s conviction and remanded for a
new trial, holding that the admission of an evidence technician’s
testimony regarding a DNA database was error, as it tended to suggest
that defendant had committed other crimes, depriving him of a fair
trial. 372 Ill. App. 3d at 124.
     The following compilation of facts was gleaned from the common
law record, the transcript of the hearing on defendant’s motion to
quash arrest and suppress evidence and the trial transcript and is
presented in, approximately, chronological order. Doris Jackson (the
victim) lived in a building for senior citizens in Harvey, Illinois. The
victim had lived in the building since she had suffered a stroke which
left her paralyzed on her right side and impaired her ability to speak.
Defendant, who had been kicked out of his mother’s house, had been
living with the victim for several weeks at the time of her murder.
The lobby of the victim’s building was only accessible with a key and
the door to each apartment in the building locked automatically when
it was closed. However, a person without a key could gain access to
the lobby if someone inside let that person in. Each tenant was issued
two keys to the front door of the building, two apartment door keys,
one mailbox key and one storage room key. The victim and her
ex-husband, defendant’s uncle Lewis Jackson (Lewis), each
possessed a front door and an apartment key.
     On November 1, 1995, Lewis picked up the victim from her
apartment, took her to cash her public aid check and to pay her bills,
took her to lunch and dropped her off at her apartment. Generally,
after paying her bills, the victim was left with about $100 cash, which
she would keep in her bra. However, Lewis did not see the victim
place any money in her bra that day. The following morning,
November 2, 1995, at about 7 o’clock, the victim’s daughter,

                                  -2-
Cassandra Jackson (Cassandra), telephoned the victim but received
no answer. Cassandra was not concerned because the victim often
went down to her building’s recreation room to get coffee in the
morning. That morning at around 7 or 7:30 a.m., the victim’s across-
the-hall neighbor Kenneth Jackson (Kenneth) saw the victim in the
recreation room. Gwen Alexander, another resident of the building,
met with the victim every morning, but did not see her on November
2, although she saw defendant in the elevator that morning. Around
9 or 10 a.m., the building’s maintenance man, Willie Stewart, was
vacuuming in the lobby when defendant entered the building, asked
if the mail had arrived and opened the victim’s mailbox. Though
Stewart did not recall seeing defendant use keys, Stewart concluded
that defendant would have had to use keys in order to gain access to
the building and the mailbox.
     That afternoon, at about 3 o’clock, Cassandra went to the victim’s
apartment building. Because Cassandra did not have a key to enter the
lobby of the victim’s building, she rang the victim’s apartment but
received no answer and left. At around 3:30 p.m., Kenneth saw
defendant in the hallway outside the victim’s apartment. Defendant
walked away from the apartment toward the stairs. Kenneth did not
see keys in defendant’s hand and did not see blood on defendant’s
clothes. Between 3:30 and 4 p.m., Stewart and his friend John Simms
were outside the building when a man Stewart identified as
defendant, but whom Simms could not identify, came out of the
building and asked them for a ride to a currency exchange. They
refused defendant’s request and offer of $20 and saw him use a key
to reenter the building. Cassandra returned to the building at about 6
p.m. and, after ringing the victim’s apartment and receiving no
response, rang Stewart’s apartment. Stewart used his keys to let
Cassandra into the building and into the victim’s apartment, where
they found the victim dead in a puddle of blood on her bedroom floor.
Cassandra noticed that a television was missing from the living room
and another was missing from the bedroom. Stewart called the police.
      At some time before 7 p.m., Detective John Rizzi of the Harvey
 police department arrived at the victim’s apartment, and Illinois
 State Police crime scene investigator Jill Rizz, known as Lieutenant
 Jill Hill (Hill) at the time of trial, arrived shortly thereafter. Hill
 walked through each room of the apartment taking notes,

                                  -3-
measurements and photographs. From the bedroom, Hill collected
two bloodstained pillowcases, two bloodstained bedsheets, a broken
knife blade discovered under a pillow on the bed, a small metal rivet
that was consistent with the handle of a knife, a bloodstained yellow
jacket and a baseball hat. Hill observed blood on the floor of the
bedroom which indicated movement after the victim’s blood had
been shed, and that the victim had suffered multiple stab wounds to
her hands, arms and chest area. In photographing the bathroom, Hill
observed the toilet seat up and blood on the inside of the toilet bowl
above the water line. She also observed drops of blood on the toilet
rim, floor, and sink and a streak of blood on the side of the bathtub,
and collected a swab of blood from both the toilet rim and the side
of the bathtub. She also collected a blood-soaked dollar bill from the
bathroom floor. Hill observed that the pattern of dust on a table in
the kitchen and on a dresser in the bedroom was consistent with
Cassandra’s assertion that two televisions had been removed from
the apartment. There was no sign of forced entry to the victim’s
apartment. No keys or money, other than the blood-soaked dollar
bill, were found in the apartment; however, a purse hanging on a
doorknob in the apartment was not searched.
     While at the apartment building, Rizzi spoke with Cassandra and
asked if she could meet him at the police station. She agreed and told
Rizzi that defendant had been staying with the victim. She also gave
Rizzi the name and phone number of the victim’s ex-husband, Lewis
Jackson, whom Rizzi called and asked to come to the police
department to talk with him. Rizzi spoke to several tenants of the
apartment building, including Kenneth, whom he asked to meet him
at the police department. Rizzi and Hill returned to the police
station, where Rizzi spoke individually with Cassandra, Lewis, and
Kenneth. Cassandra told Rizzi that defendant was a crack cocaine
user, and that he and Doris sometimes argued over money. She then
described her attempts to see her mother that day. Lewis described
his outing with the victim the previous day, and stated he had the
extra set of keys to the victim’s apartment. Kenneth told Rizzi about
his contacts with the victim and defendant that day.
     Lewis, Cassandra, and her husband, Shannon Frazier, then
returned to the victim’s apartment. While they were cleaning the
apartment, Cassandra and Frazier heard keys jingling and saw the

                                 -4-
door to the apartment crack open. Frazier went to the door and saw
defendant walking away. Frazier called out to defendant and he came
back to the apartment. Frazier did not notice any cuts on defendant’s
hands at that time. Lewis then told defendant that “somebody killed
your Aunt Doris.” Defendant’s immediate response was, “I didn’t do
it.” Lewis told defendant that the police wanted to talk to him and,
around 1 a.m. on November 3, Frazier drove defendant to the police
station. When they arrived, defendant went to the bathroom. He was
then taken into an interview room with Rizzi. Frazier went into the
bathroom after defendant and found a set of keys, which he
recognized as the victim’s, sitting in the wastebasket. He then called
Cassandra, told her about the keys, and returned to the victim’s
apartment.
     In the interview room, Rizzi advised defendant of his Miranda
rights and noticed, as defendant was initialing a form regarding those
rights, that defendant had cuts on the palms of both of his hands.
After speaking with defendant for 10 minutes, Rizzi was called by
the desk clerk and advised that Cassandra had telephoned to say that
defendant had hidden something in the garbage can near the men’s
bathroom. Rizzi went to the bathroom and recovered a set of keys
from the wastebasket and set them on his desk. Rizzi then returned
to the interview room. Defendant told Rizzi that he had last seen the
victim on November 1 and had returned to her apartment at 10 a.m.
on November 2. At that time, defendant could not get into the
apartment because it was locked, so defendant went to his friend
Clarence Douglas’ apartment, which was also in the building, and
“got high” with Douglas and a woman named Joan. Defendant and
Joan then went to the area of 159th Street and Carrs Avenue until 1
a.m. November 3, when he returned to the apartment. Defendant
acknowledged that he was aware that the victim kept her money in
her bra. Defendant could not recall where he had gotten the cuts on
his hands and agreed to allow them to be photographed. Rizzi took
six pictures of defendant’s hands, placed him under arrest and took
him to the police station lockup.
     Back at the victim’s apartment, Lewis, Cassandra and Frazier
found a shirt, a pair of jeans, and a washcloth on and in the clothes
hamper in the bathroom that were damp and appeared to have blood
on them. Lewis and Frazier brought the clothes to the police station

                                 -5-
and turned them over to Rizzi in the early morning hours of
November 3. Cassandra noticed that there was dishwashing liquid in
the bathroom, which she thought was unusual, as the victim always
kept the dishwashing liquid in the kitchen. Cassandra also found a
plain white envelope with a bloody palm print on it in the victim’s
bedroom, but rather than turn it over to police, she later gave it to her
aunt, defendant’s mother. In a conversation near the time of the
victim’s funeral, defendant told Cassandra that he had torn up the
envelope.
    Rizzi and Hill attended the victim’s autopsy around 8 a.m. on
November 3 at the medical examiner’s office. The autopsy revealed
that the victim had been stabbed 30 times. She sustained 17
defensive stab wounds to her arms and hands. These wounds, along
with hemorrhaging to her forehead and leg, indicated that the victim
had struggled. Of the 13 wounds the victim sustained to her torso,
two went through her lungs and heart, breaking her ribs, and were
likely to have been immediately fatal. In addition to two broken ribs,
the victim sustained a broken bone in her arm and a broken bone in
her hand. The cause of death was multiple stab wounds. The time of
death was placed sometime on the morning of November 2, based on
the fact that the victim’s bladder was empty, indicating that she did
not live very long after urinating. In addition, the only thing inside
the victim’s stomach was a small amount of brown liquid which
could have been coffee. Following the autopsy, Hill collected and
took to her lab a sample of the victim’s blood and fingernails,
vaginal, anal and oral swabs, and pieces of the victim’s arm, finger
and rib bones. She gave Rizzi the victim’s dress, bra and socks,
which he inventoried the next day. Rizzi also inventoried the keys
that were recovered from the police station bathroom, the
photographs of defendant’s hands and the clothing found in the
victim’s apartment. On either November 3 or 4, 1995, officers took
the keys recovered from the police station bathroom to Stewart, who
identified them through the building’s key code book as the victim’s
keys.
    At 4 p.m. on November 3, 1995, after advising him again of his
Miranda rights, Rizzi had a second conversation with defendant.
Rizzi confronted defendant about the victim’s money and defendant
stated that he did not need money because he had just cashed a $99

                                  -6-
unemployment check. Defendant denied that the keys recovered
from the station bathroom belonged to him. Defendant stated that on
November 1 at 11 p.m. he was at Popeye’s restaurant and then went
to Douglas’ apartment, where he stayed until 2 a.m. on November 2.
Defendant then met a man in a gray Chrysler and got high.
Defendant returned to the victim’s apartment at 3 a.m. and found the
door unlocked. He retrieved his jacket from the apartment but did
not see the victim. He then proceeded to get high with the man in the
gray Chrysler again and returned to the victim’s apartment at 10 a.m.
on November 2 to find the door locked. Defendant spent the rest of
the day getting high at Douglas’ apartment and at 159th Street and
Carrs Avenue. He returned to the victim’s apartment at 1 a.m. on
November 3 and found his family members in the apartment.
    On the following day, November 4, 1995, at around 5:30 p.m.,
Assistant State’s Attorney Frank Cece spoke with defendant after
advising him of his Miranda rights. Cece noticed a cut on
defendant’s right palm during this interview. In this, the first of their
four conversations, defendant related to Cece that he had returned to
the victim’s apartment at 10 a.m. on November 2, after being out all
night, to find the apartment door locked. Defendant then went to
Douglas’ apartment, until around 2 p.m., when he went with a
woman named Joan to the area of 158th Street and Carrs Avenue,
where he drank alcohol and got high with several friends. At 1 a.m.
on November 3, defendant returned to the victim’s apartment and
was told the police wanted to talk to him. Cece spoke with defendant
a second time around 10 p.m. on the evening of November 4, 1995,
after advising him of his Miranda rights. Defendant stated that he
had left the victim’s apartment at 11 p.m. on November 1 to go to
Popeye’s restaurant and then to Douglas’ apartment, where he drank
alcohol and got high. At 2 a.m. on November 2, defendant returned
to the victim’s apartment, which was unlocked, and retrieved his
jacket but did not see the victim. He then went to an area of Harvey
called the Village, located at 154th Street and Claremont, and to
Mackey’s Lounge at 159th Street and Dixie. At 3 a.m. he left the
lounge and ended up “scoring drugs” and getting high with a man in
a car until 4 a.m. on November 2. When defendant returned to the
victim’s apartment, around 10 a.m., he found the door locked, so he
went back to Douglas’ apartment until 2 p.m. Defendant then related

                                  -7-
the same story about Joan, partying in the area of 158th Street and
Carrs Avenue and returning to the victim’s apartment at 1 a.m. on
November 3 to find his family members cleaning up the apartment.
When Cece confronted defendant with the allegation that money
from the victim’s public aid check which she usually secreted in her
bra was missing, defendant stated that he did not need money
because he had just cashed an unemployment check at the currency
exchange.
     On the afternoon of November 5, 1995, at defendant’s request,
Cece had a third conversation with defendant after informing him of
his Miranda rights. Defendant stated that at 9 or 10 a.m. on
November 2, he went to the victim’s apartment and discovered that
a television was missing and that the victim was on the floor in the
bedroom in a puddle of blood. Cece confronted defendant with the
fact that the police had found blood in the bathroom, a bloody dollar
bill, and a knife blade and that defendant had a cut on his hand.
Defendant stated that he touched the victim and tried to roll her over,
then panicked and immediately washed the blood off his hands in the
bathroom sink. He then left the apartment, leaving the door
unlocked, went for a walk, then returned to Douglas’ apartment for
a short time around 11 a.m. He went back to the victim’s apartment
and again saw her lying on the floor. Not knowing what to do,
defendant stayed at the victim’s apartment for 20 or 30 minutes,
went back to the Village, and then to Douglas’ apartment. Defendant
returned to the victim’s apartment at 1 a.m. on November 3 and saw
his family members there.
     After speaking with Charles Douglas and Kenneth Jackson, Cece
had a fourth conversation with defendant around 9:30 or 10 p.m. on
November 5, after advising him of his Miranda rights. Upon
confronting defendant with information that he had been seen
coming out of the victim’s apartment early on the morning of
November 2, defendant stated that he had been at Douglas’
apartment drinking alcohol and smoking crack cocaine from 11 p.m.
on November 1 until the early morning of November 2. Sometime
after daylight, defendant returned to the victim’s apartment, where
he “blacked out” in the living room. He did not know for how long
he blacked out. When defendant woke up, he saw that the victim had
been murdered and that there was blood everywhere. Defendant

                                 -8-
touched the victim then washed the blood from his hands with a
washcloth and towel in the bathroom. Defendant then changed from
blue jeans and a black T-shirt to white pants and a white T-shirt and
left the victim’s apartment, leaving the door unlocked, and going to
Clarence’s apartment. Later he returned to the victim’s apartment,
and after staring at the victim without knowing what to do, he took
the victim’s keys and left the apartment, locking the door behind
him. Defendant returned to Douglas’ apartment, went with Joan to
cash his $99 unemployment check and then to Carrs Avenue to
“party.” Defendant stated that he might have touched the
bloodstained dollar bill recovered from the bathroom.
     After Cece’s final conversation with defendant ended, Rizzi
requested that first degree murder charges be filed against defendant.
But, following Cece’s consultation with his supervisor, no approval
was given. Cece then advised Rizzi to continue the investigation by
locating individuals to confirm defendant’s whereabouts and by
conducting forensic tests on the blood evidence. Defendant was
released on the night of November 5, 1995. After defendant’s
release, Rizzi remained on the case for another month before going
on medical leave for one year. In December 1995, forensic biology
expert Jeanna Dufresne Walock of the Illinois State Police Forensic
Science Center tested several items recovered from the scene,
including the knife blade, the dollar bill and the swabs from the toilet
and bathtub, and found that each tested positive for the presence of
human blood. Walock sent a report to Rizzi informing him that she
wanted a sample from a suspect to compare to her findings and that
no further testing would be done without one, but she never received
a response.
     When Rizzi returned from medical leave, he was assigned to the
patrol division at his request and was never reassigned to the Doris
Jackson murder investigation. Several years later, in 2001, Detective
J.D. Thomas asked Rizzi to help locate the evidence he had
inventoried when the case was first investigated in 1995. Rizzi found
the case file in the bottom of a closet in the detective division. When
Rizzi looked in the file, he noticed that some of the reports and the
notes he had made were not there and that only one of the six
pictures that he had taken of defendant’s hands was still in the file.
That photograph showed the top of defendant’s right hand. He could

                                  -9-
not locate the keys or any of the clothes recovered from the victim
or her apartment.
    In May 2001, forensic DNA expert Lyle Boicken of the Illinois
State Police Crime Lab received a request from an assistant State’s
Attorney to conduct DNA analysis on the evidence collected in
investigating the victim’s homicide. Beginning on August 7, 2001,
Boicken compared the DNA profiles he had developed from the two
stains on the knife blade, a stain from the dollar bill, the fingernail
clippings from both of the victim’s hands, and five sections of the
bed sheet to the DNA profile he had developed from the victim’s
blood standard, and determined that they were consistent. However,
the DNA profiles developed from the stain on the bathtub and the
toilet bowl were not consistent with the victim’s DNA profile and
the gender of these profiles was male. When those two profiles were
uploaded into a computer database, Boicken obtained a match which
gave him a reference number he relayed in a call to the database or
“codus” administrator in Springfield. That administrator looked up
the reference number of the “hit” or match, and it was determined to
be defendant.
    Also in August 2001, defendant called Cassandra in Orlando,
Florida, and told her that he thought the police had reopened her
mother’s case. Defendant asked Cassandra if she would testify for
him if he needed her to, and told her that he would pay for her plane
ticket, but did not ask Cassandra to lie or tell her what testimony to
give. Defendant told Cassandra that “just when he was doing fine,
his past come [sic] back to haunt him.” On August 30, 2001,
Cassandra notified the Harvey police department about defendant’s
phone call, and after determining the address from which
defendant’s call was placed, he was arrested later that day. In
November 2001, a swab was taken from defendant’s mouth cavity
and Boicken later confirmed that the DNA profile from this buccal
swab was consistent with the DNA profile of the blood found on the
toilet bowl and bathtub in the victim’s apartment.
    In the trial court, defendant challenged the admissibility of his
statements made after his 1995 arrest, arguing that he was arrested
without probable cause. The court found that, given the totality of
the circumstances, Rizzi had probable cause to arrest defendant and
his statements made thereafter were, therefore, admissible.

                                 -10-
Defendant also filed a motion in limine to preclude any evidence of
his 1998 conviction for criminal sexual assault, which had required
him to submit a DNA sample to be placed in a database. At the
hearing on the motion, the State argued to the trial court, inter alia,
that it would be presenting testimony from DNA expert Boicken
limited to the following facts: Boicken tested the material from the
crime scene, did not have defendant’s sample at the time, placed the
sample into a DNA database and received a “hit.” Defense counsel
argued, inter alia, that reference to the “Nicodas [sic] Bank” opened
the door for the jurors to speculate as to why defendant’s DNA was
“on record.” At the hearing’s conclusion, the trial court ruled:
“Regarding the DNA sample issue, I will allow the State to present
the evidence in the matter that it came from a database, but nothing
further. No explanation of how the database occurred, et cetera. I
think it’s probably the least offensive way to deal with this issue
***.”
    The case proceeded to a jury trial, after which defendant was
found guilty of first degree murder. The jury additionally found that
the murder resulted from exceptionally brutal or heinous behavior
indicative of wanton cruelty and had been committed during the
course of an armed robbery. The court sentenced defendant to
natural life in prison. Defendant appealed and, as noted, the appellate
court reversed his conviction and remanded for a new trial. We
granted the State’s petition for leave to appeal (210 Ill. 2d R.
315(a)), and defendant requested cross-relief (210 Ill. 2d R. 315(h)).

                             ANALYSIS
    The State argues before this court that the appellate court erred
in holding that defendant was denied a fair trial where evidence
implying that defendant had previously been convicted of a crime
prejudiced the jury against him. Specifically, the appellate court
found reversible error in testimony by DNA expert Boicken as to the
procedures he used in conducting forensic testing of blood sample
evidence recovered from the victim’s apartment. 372 Ill. App. 3d at
123-24. Of relevance is the following colloquy between the
prosecutor and Boicken:



                                 -11-
       “Q. Did you develop a DNA profile from that stain from
   the toilet bowl?
       A.Yes, I did.
       Q. Was that profile consistent with the DNA profile of
   Doris Jackson?
       A. No, it was not.
       Q. Were you able to determine the gender of the profile
   from the stains that did not match Doris Jackson, those being
   from the toilet and the tub?
       A. Yes.
       Q. And was that a male or female profile?
       A. Male.
       Q. And what did you do with that profile from the tub
   and the toilet?
       A. The profiles were uploaded into what is called a data
   base.
       Q. And did you get any results from putting that profile
   into a data base?
       A. Yes. I ended up obtaining a match.
       Q. And did that match give you the name of any
   particular person?
       A. It gave me a reference number from which I would
   need to call down to Springfield and give to the codus [sic]
   administrator, the data base administrator, and they would
   look up the reference number to who it hit to.
       Q. What was the name of that person?
       A. Lewis Jackson.
       Q. And again, I don’t think I asked this question, but did
   the stain from the tub and the stain from the toilet bowl, were
   those the same DNA profile?
       A. Yes.
       Q. After you got the results from the computer data base,
what did you do? Did you telephone anyone?



                            -12-
            A. I telephoned codus [sic] data base administrator in
        Springfield.
            Q. When you got the match did you contact the State’s
    Attorney’s Office?
            A. Yes, I did.
            Q. Did you request anything?
            A. I requested an additional standard from Lewis
        Jackson.
            Q. An additional standard like a buccal swab?
            A. Correct.”
    The appellate court further held that evidence that defendant’s
DNA profile, contained in the database, matched the blood found on
the toilet and bathtub was cumulative, given Boicken’s testimony
that a buccal swab obtained directly from defendant showed that the
blood found on the toilet and bathtub matched defendant’s profile.
327 Ill. App. 3d at 123-24. The appellate court noted that, had
Boicken simply testified that the DNA profile of blood found on the
toilet and bathtub matched defendant’s DNA profile, “without
mentioning the fact that defendant’s DNA profile was stored in a
database administered out of Springfield, we would not find his
testimony prejudicial.” 327 Ill. App. 3d at 124. Further, the appellate
court observed:
        “[T]he collection and storage of DNA as a means of
        identifying individuals is a relatively new process and is not
        widespread. In the future, as DNA is used for identification
        of individuals in more and more areas, and as the public
        becomes generally aware of those uses, a different rule might
        obtain.” 327 Ill. App. 3d at 124.
    The State contends that, given the almost six-year time lapse
between the crime and the discovery that defendant’s DNA had been
recovered from the crime scene, and the expanding use of a DNA
database as a means to identify an offender, the trial court properly
exercised its discretion in denying defendant’s motion in limine.
Allowing Boicken’s limited testimony was necessary to explain how
defendant came to be identified as the source of the DNA recovered
at the crime scene. We agree.


                                 -13-
             “Generally speaking, evidentiary motions, such as
         motions in limine, are directed to the trial court’s discretion.
         A trial court’s ruling on such motions will not be disturbed
         on review absent an abuse of that discretion. [Citation.] The
         threshold for finding an abuse of discretion is high. A trial
         court will not be found to have abused its discretion with
         respect to an evidentiary ruling unless it can be said that no
         reasonable man would take the view adopted by the court.
         [Citation.] Moreover, even where an abuse of discretion has
         occurred, it will not warrant reversal of the judgment unless
         the record indicates the existence of substantial prejudice
         affecting the outcome of the trial. [Citation.]” In re Leona
         W., 228 Ill. 2d 439, 460 (2008).
     Here, defendant presented a pretrial motion in limine to bar any
evidence relating to his prior conviction for criminal sexual assault.
During argument on the motion, the prosecutor informed the trial
court that the State had no intention of introducing any evidence that
defendant was a convicted sex offender or that he was required to
have his DNA entered into a database because he had a prior
conviction. Defendant argued that the State should only be allowed
to introduce evidence of the buccal sample taken from defendant
after he was arrested, because reference to the “Nicodas [sic] Bank”
opened the door for the jurors to speculate as to why defendant’s
DNA was “on record.” The prosecutor responded that the time line
of how the investigation into Doris Jackson’s murder occurred had
to be explained to the jury because of the five-year lapse between the
initial forensic testing of the blood samples from her apartment in
December 1995 and defendant’s arrest in August 2001. The State
further argued that it needed to explain to the jury how defendant’s
DNA came to match the samples from the victim’s apartment.
     In ruling on the motion, the trial court stated:
             “Regarding the DNA sample issue, I will allow the State
         to present the evidence in the matter that it came from a data
         base, but nothing further. No explanation of how the data
         base occurred, et cetera. I think it’s probably the least
         offensive way to deal with this issue without stepping on a
         landmine. If we try to camouflage it regarding voluntariness
         or things of that nature, we’re only seeking trouble. Simply

                                  -14-
         a DNA data bank is the least offensive manner, simply like
         fingerprints, non-convicted people can be part of the data
         base, it’s up to the jurors to make any determinations that
         they want to but, again, it leaves area on both sides for
         innocent matters to be presented to a data base versus
         matters by court order as a result of a conviction.”
The defense made no further request that the jury be given any kind
of limiting instruction regarding Boicken’s testimony, and no
mention was made at trial of defendant’s prior conviction.
     The decision whether to admit evidence cannot be made in
isolation and the trial court must consider a number of circumstances
that bear on the issue, including questions of reliability and
prejudice. People v. Caffey, 205 Ill. 2d 52, 89 (2001). In this case,
our examination of the considerations relevant to the trial court’s
decision to allow limited reference to the DNA database evidence
reveals no abuse of the trial court’s discretion. First, this court has
held that “[t]he consequential steps in the investigation of a crime
are relevant when necessary and important to a full explanation of
the State’s case to the trier of fact.” People v. Johnson, 114 Ill. 2d
170, 194 (1986); People v. Hayes, 139 Ill. 2d 89, 130 (1990). Here,
the evidence showed that the victim’s murder went unsolved for
almost six years, until an assistant State’s Attorney asked Boicken
to test the unidentified blood samples recovered from the victim’s
bathroom. After Boicken discovered that the DNA profiles of blood
found on the toilet bowl and bathtub matched defendant’s DNA, he
was arrested and police obtained a buccal swab from him which
confirmed the match. Thus, without Boicken’s brief testimony as to
how defendant was first identified, so that the buccal swab could be
obtained, the jury would have been left with a large time gap and no
explanation as to how authorities were able to identify defendant and
charge him with the murder six years after it occurred. These
circumstances, therefore, weigh in favor of allowing the testimony
at issue into evidence.
     Indeed, analogous case law relating to the admission of evidence
explaining the course of an investigation supports the trial court’s
exercise of its discretion in this case. In Hayes, 139 Ill. 2d at 145, the
defendant argued that he was denied a fair trial by the admission of
evidence suggesting that he had engaged in prior criminal conduct

                                  -15-
where a detective testified that a witness identified the defendant
from a photo book at the “Violent Crimes” police station. This court
held that, at most, the testimony may have raised the inference in the
jurors’ minds that the defendant had a criminal history, but because
there was no direct evidence of prior criminal conduct with police,
the evidence was not unduly prejudicial. Hayes, 139 Ill. 2d at 146.
     Later, in People v. Lewis, 165 Ill. 2d 305, 345 (1995), the
defendant argued that the jury could infer prejudicial prior criminal
activity from testimony that his fingerprints were submitted to the
FBI in order to locate any records of the defendant in other
jurisdictions. At trial, a Chicago police officer testified that he was
informed by the FBI that the defendant’s fingerprints matched those
of a person in custody in California named Louis James Kirk. The
officer testified that the California authorities sent him a photograph
of Kirk, which the officer determined was a photograph of the
defendant, and the defendant was then extradited to Chicago. The
trial court in Lewis, 165 Ill. 2d at 345, allowed this testimony to
demonstrate steps taken in the police investigation despite the
defendant’s objection that the jury could infer prejudicial prior
criminal activity from this evidence.
     On review in Lewis, this court held:
         “[E]vidence which suggests or implies that the defendant has
         engaged in prior criminal activity should not be admitted
         unless somehow relevant. The fact that such evidence comes
         to the jury by way of inference does not alter its potentially
         prejudicial character. [Citation.] Though incidental and
         nonspecific in nature, the jury could have inferred from the
         evidence presented here that defendant had been engaged in
         prior criminal activity. [Citations.]” Lewis, 165 Ill. 2d at 345-
         46.
However, in light of this court’s previous holdings that the steps in
the investigation of a crime are relevant when necessary and
important to a full explanation of the State’s case, and because the
evidence was admitted for the purpose of explaining the period
between an eyewitness’ identification of the assailant and his
apprehension, the “other-crimes evidence” was properly presented
for a purpose other than to show the defendant’s propensity to
commit crime. Lewis, 165 Ill. 2d at 346.

                                  -16-
    Additionally, “evidence of other crimes is not admissible merely
to show how the investigation unfolded unless such evidence is also
relevant to specifically connect the defendant with the crimes for
which he is being tried.” (Emphasis in original.) Lewis, 165 Ill. 2d
at 346. Applying these considerations to the circumstances present
in Lewis, this court held that because the jury heard neither direct
evidence nor argument at trial about the defendant’s previous murder
conviction, and because the disclosure was limited to the fact that
the defendant was in custody in a facility in California and was
extradited to Illinois, the evidence as presented had no tendency to
“overpersuade the jury” on the issue of the defendant’s guilt. Lewis,
165 Ill. 2d at 347. Accordingly, the defendant’s claim that he was
unduly prejudiced by this evidence was rejected. Lewis, 165 Ill. 2d
at 347.
    Just as in Lewis, the “other crimes” testimony at issue here was
relevant to specifically connect defendant to the victim’s murder.
The appellate court found Boicken’s testimony regarding the
database was cumulative to his testimony that the buccal swab
sample matched the samples recovered from the crime scene. 327 Ill.
App. 3d at 123. However, had the jury only heard Boicken testify
that after finding an unidentified DNA profile on August 7, 2001,
from the blood recovered in the victim’s bathroom on November 2,
1995, he obtained a buccal swab from defendant on November 9,
2001, there would have been confusion and speculation regarding
not only what occurred during those respective time lapses, but how
the unidentified profile led to defendant. Therefore, the testimony at
issue was necessary to demonstrate how defendant came to be
identified, arrested and ultimately charged with the victim’s murder.
By limiting the testimony to the sole fact that an unidentified DNA
sample matched defendant’s sample from a database, the trial court
permitted the necessary explanation of investigative facts to the jury,
while precluding any reference to defendant’s criminal history. We
do not find this ruling to be an abuse of discretion.
    Further, as the trial court held, Boicken’s testimony regarding the
process of identifying defendant’s DNA from a database is
comparable to the situation where a defendant’s fingerprints are
similarly identified at trial. In People v. Jackson, 304 Ill. App. 3d
883, 894 (1999), the defendant claimed that the trial court erred in

                                 -17-
admitting testimony of an evidence technician who indicated that the
defendant’s fingerprints were on file with a computer database. The
defendant, as here, argued that such testimony improperly implied
his involvement in other crimes.
    The appellate court in Jackson, citing People v. Hopkins, 229 Ill.
App. 3d 665 (1992), found that a law enforcement officer’s isolated
and ambiguous statement that he obtained a defendant’s fingerprints
from a state agency’s database does not by itself indicate that the
defendant has a criminal background. Jackson, 304 Ill. App. 3d at
894. The panel noted that the evidence technician testified that he
obtained the defendant’s fingerprints from the Automated
Fingerprint Identification System (AFIS), a computer database that
uses the state’s crime lab. He further stated that the AFIS database
contains fingerprints of every individual arrested, police officers, and
government employees. The technician made no other reference to
the source of defendant’s fingerprints and the State never mentioned
that the defendant had prior arrests or convictions. The trial court
found that because of the ambiguity of the technician’s testimony,
the jury could believe that defendant was a former government
employee. Thus, the appellate court held that to infer from this
reference to the computer database source of defendant’s fingerprints
that defendant had a criminal history was “pure speculation,” which
did not constitute error. Jackson, 304 Ill. App. 3d at 895.
    Similarly in Hopkins, 229 Ill. App. 3d at 674-76, the appellate
court found no error in the State’s presentation of testimony by a
Bloomington police officer that he had compared defendant’s
fingerprints with fingerprints “from St. Louis County.” In addition
to noting that the reference was ambiguous, in that it did not indicate
that the defendant had a prior criminal record, the Hopkins court
found it significant that “the testimony in the present case did not
even cite a police agency as the source of defendant’s fingerprints.”
Hopkins, 229 Ill. App. 3d at 675, 676. The court further stated:
        “Trial courts routinely instruct juries, as happened here, that
        they ‘should consider all the evidence in the light of your
        own observations and experience in life.’ (Illinois Pattern
        Jury Instructions, Criminal, No. 1.01 (2d ed. 1981).) Surely
        one of the ‘common experiences’ in life that many jurors
        have had or know about is that governmental agencies

                                 -18-
        frequently fingerprint persons seeking or obtaining
        government employment. Accordingly, *** we find
        defendant’s claim that this jury must have concluded that he
        had a prior criminal record because his fingerprints were on
        file with ‘St. Louis County’ to be highly speculative and
        groundless.” Hopkins, 229 Ill. App. 3d at 676.
    In the present case, we agree with the State that any inference of
past criminal wrongdoing from Boicken’s testimony was similarly
speculative. We note that just as the AFIS database also contains
fingerprints of government employees and police officers, the
Combined DNA Index System (CODIS) database contains several
different indexes, not all of which are criminally based. The CODIS
database includes the Forensic Index, containing DNA profiles from
crime scene evidence; the Offender Index, containing DNA profiles
of individuals convicted of felonies; the Missing Person Index,
containing DNA records from individuals that have been reported
missing; the Relatives of Missing Person Index, consisting of DNA
records from the biological relatives of individuals reported missing;
and the Unidentified Human (Remains) Index, containing DNA
records from recovered living persons, e.g., children and others who
cannot or will not identify themselves, and recovered dead persons
whose identities are not known. DNA & CODIS, Division of
Forensic Services, Illinois State Police; J. Ashley, Forensic DNA
Evidence: 21st Century Criminal Justice Tool, Illinois Criminal
Justice Information Authority, vol. 5, no. 2 (October 2006). Thus, we
find that the appellate court herein erred in distinguishing fingerprint
databases from DNA databases “based on the assumption that jurors
are generally aware that fingerprints are taken and kept in databases
for a variety of reasons unrelated to criminal activity.” 372 Ill. App.
3d at 123.
    Further, we are unwilling to assume, as defendant does, that the
jury had any preconceived notions of the types of persons from
whom DNA had been collected and stored for Boicken to reference
through the “codus [sic] *** [or] data base administrator” in
Springfield. In addition to the indexes listed above, the jurors, in the
light of their own observations and experiences in life, could also
infer that defendant’s DNA profile might be contained in a state
database for medical reasons, such as transplant recipients, blood

                                 -19-
donors or for genetic-testing purposes. Thus, contrary to defendant’s
contention, the conclusion that the use of the term CODIS in popular
crime dramas to refer to the means of identifying suspects from a
DNA database, without other information, argument or evidence that
the singular source of the DNA was convicted criminals, is
completely unwarranted.
    We note that courts from other jurisdictions have recognized and
approved the use of testimony that a DNA database was used to
identify an unknown suspect. In People v. Meekins, 34 A.D.3d 843,
828 N.Y.S.2d 83 (2006), aff’d on other grounds sub nom. People v.
Rawlins, 10 N.Y.3d 136, 884 N.E.2d 1019 (2008), a New York
appellate court addressed the defendant’s claim that he was unduly
prejudiced by the admission of evidence and comments by the
prosecutor that his DNA profile was maintained in a computer
database. The court held that because of the four-year gap between
the offense and the defendant’s apprehension, the prosecution’s
presentation of evidence of the database was reasonably necessary
to explain why the defendant was arrested. Meekins, 34 A.D.3d at
846, 828 N.Y.S.2d at 86. In opening statements, the prosecutor was
not permitted, when referring to the database, to use the term
“known individuals” and the jury was instructed not to speculate
how or why defendant’s DNA profile came to be part of the
database. Meekins, 34 A.D.3d at 846, 828 N.Y.S.2d at 86. See also
State v. Hunter, 169 Ohio App. 3d 65, 70, 861 N.E.2d 898, 901-02
(2006) (appellate court found waived, and “inoffensive” statement
by the prosecutor that the match to the defendant’s DNA came as a
result of putting into CODIS, “DNA samples for people who are in
other proceedings,” and testimony from DNA expert who described
the CODIS system as “a repository for storing DNA profiles from
various crimes and from some known individuals”).
    Here, in light of this relatively new and emerging area of the law,
where no specific Illinois cases yet existed, we find that the trial
court appropriately used its discretion in allowing the brief DNA
database testimony. There was no evidence or argument as to whose
DNA profiles were contained in the database or how the samples
came to be stored therein. Nor was there any suggestion that the
database contained only samples from convicted felons, and the jury
heard absolutely no evidence or argument concerning defendant’s

                                 -20-
criminal history. As in Hopkins, the testimony in the present case
was ambiguous and did not even cite a police agency as the source
of defendant’s DNA.
    Further, defendant herein never requested any type of limiting
instruction, as was given in Meekins, or asked that the jury be
informed of other sources of forensic evidence, as in Meekins and
Jackson. While use of either of these precautions would have
negated the inference that the database referred to by Boicken held
only DNA from convicted criminals, it appears that defense counsel
made a strategic decision to let the testimony stand on its own. Thus,
any claim by defendant that the trial court’s ruling on his motion in
limine was insufficient to prevent prejudice rings rather hollow.
Here, where Boicken’s testimony was necessary to explain the
State’s case to the jury, relevant to specifically connect defendant
with his aunt’s murder, and limited to the fact that defendant’s DNA
profile matched DNA contained in the CODIS database, the
evidence as presented had no tendency to “overpersuade the jury” on
the issue of the defendant’s guilt. Lewis, 165 Ill. 2d at 347.
Therefore, we hold that, where no prejudicial “other crimes”
evidence was presented, the appellate court erred in reversing
defendant’s conviction and remanding for a new trial.
    We now address defendant’s contentions on cross-appeal. First,
we examine defendant’s claim that the trial court erred in denying
his motion to quash arrest and suppress statements where the totality
of the circumstances known to Detective Rizzi at the time of
defendant’s initial arrest in 1995 show there was no probable cause
to arrest. Additionally, defendant claims that the appellate court’s
determination that probable cause existed was based, in part, on facts
not known to Rizzi at the time of the arrest. While we accord great
deference to the trial court’s factual findings, and will reverse those
findings only if they are against the manifest weight of the evidence,
we review de novo the court’s ultimate ruling on a motion to
suppress involving probable cause. People v. Sorenson, 196 Ill. 2d
425, 431 (2001), citing Ornelas v. United States, 517 U.S. 690, 699,
134 L. Ed. 2d 911, 920, 116 S. Ct. 1657, 1663 (1996).
    An arrest executed without a warrant is valid only if supported
by probable cause. People v. Montgomery, 112 Ill. 2d 517, 525
(1986). “Probable cause to arrest exists when the facts known to the

                                 -21-
officer at the time of the arrest are sufficient to lead a reasonably
cautious person to believe that the arrestee has committed a crime.”
People v. Wear, 229 Ill. 2d 545, 563-64 (2008), citing People v.
Love, 199 Ill. 2d 269, 279 (2002). In other words, the existence of
probable cause depends upon the totality of the circumstances at the
time of the arrest. Wear, 229 Ill. 2d at 564, citing Love, 199 Ill. 2d at
279. As this court stated in Love, “ ‘In dealing with probable cause,
*** we deal with probabilities. These are not technical; they are the
factual and practical considerations of everyday life on which
reasonable and prudent men, not legal technicians, act.’ ” Love, 199
Ill. 2d at 279, quoting Brinegar v. United States, 338 U.S. 160, 175,
93 L. Ed. 1879, 1890, 69 S. Ct. 1302, 1310 (1949); accord People v.
Wright, 111 Ill. 2d 128, 146 (1985) (probable cause is a practical
concept). Thus, whether probable cause exists is governed by
commonsense considerations, and the calculation concerns the
probability of criminal activity, rather than proof beyond a
reasonable doubt. Montgomery, 112 Ill. 2d at 525. “Indeed, probable
cause does not even demand a showing that the belief that the
suspect has committed a crime be more likely true than false.” Wear,
229 Ill. 2d at 564, citing People v. Jones, 215 Ill. 2d 261, 277 (2005).
     In this case, the record from the hearing on defendant’s motion
to quash shows that the following facts and circumstances were
known to Detective Rizzi after his initial interview with defendant
during his voluntary appearance at the police station at 1 a.m. on
November 3, 1995. On November 2, 1995, around 7 p.m., Rizzi
went to the crime scene, viewed the victim’s body with its numerous
stab wounds and was told that a bloody knife blade was found on the
bed in that room, underneath a pillow. Rizzi further noted that the
building had a secured front entrance and that there was no forced
entry into the victim’s apartment. There were blood droplets and
smears in the victim’s bathroom, and a bloody dollar bill was found
lying on the bathroom floor. Upon speaking with Cassandra, the
victim’s daughter, Rizzi learned that defendant, her cousin and the
victim’s nephew had been staying with the victim. Rizzi learned that
Cassandra had unsuccessfully tried to contact the victim several
times that day. Cassandra did not have a key to the victim’s
apartment, which only the victim and her ex-husband, Cassandra’s
father Lewis, possessed. Rizzi also learned that Cassandra had

                                  -22-
discovered the victim’s body sometime after 6 p.m., after getting the
maintenance man to let her into the building and the victim’s
apartment. As the scene was being processed, Rizzi learned that two
television sets were missing, no money was found on the victim, and
no keys to the victim’s apartment could be located.
     Rizzi learned from a resident of the building, Kenneth Johnson,
that he had seen the victim near the building’s recreation room
around 7 a.m. that morning, and that he had seen defendant outside
the victim’s apartment door around 3 p.m. Another resident, Gwen
Alexander, told Rizzi that she did not see the victim that morning,
as was their norm, but that she did see defendant in the elevator that
morning. When Rizzi later spoke with Cassandra at the police
station, she told him that defendant was staying with the victim
because he had been kicked out of his own family’s home. She also
stated that defendant was a crack user and that he and the victim
would sometimes argue about money. Both Cassandra and Lewis
told Rizzi that when the victim had money, she would keep it tucked
into her bra strap. Lewis told Rizzi that he last saw the victim alive
on November 1, when he took her to cash her public aid check and
to pay bills. Lewis was still in possession of his set of keys to the
victim’s building and apartment.
     Rizzi was notified sometime after 1 a.m. that defendant had
arrived at the police station and was asking to see him. Rizzi walked
to the lobby and asked defendant to come back to the detective
division. Defendant was not handcuffed and accompanied Rizzi into
an interview room where he was advised of his Miranda rights and
signed a waiver form. At this time, Rizzi noticed that defendant had
cuts on both hands, with most of the cuts to the palm area of
defendant’s right hand. Rizzi then received a telephone call from the
desk clerk in the lobby of the station, telling him that Cassandra had
called to say defendant had hidden something in the garbage can
near the men’s bathroom. Rizzi then found a set of keys inside the
garbage can in that bathroom. After making that discovery, Rizzi
returned to the interview room and was told by defendant that he had
last seen the victim on November 1 around 10 p.m. Defendant stated
that he had gone out and returned on November 2, in the late
morning or early afternoon and was unable to get into the apartment.
Defendant admitted that he knew the victim kept her money in her

                                -23-
bra strap. At that time, based on his knowledge of the crime scene,
the fact that defendant lived with the victim, information about
defendant’s drug use and arguments with the victim over money, the
missing keys, the cuts on defendant’s hands, and the recovered keys
in the police station bathroom, Rizzi informed defendant that he
would be held in custody and defendant was then taken to the
lockup.
     Defendant testified at the motion hearing that he voluntarily
came to the police station to talk about his aunt’s murder, and
admitted that he used the bathroom in the station before Rizzi came
out to get him. He agreed that he was placed in an interview room
where he was advised of his rights and signed a waiver form.
Defendant testified that he could not recall if he had any cuts on his
hands at that time, and that Rizzi never confronted him about the
cuts or photographed his hands until the following day. Rather,
defendant spoke with Rizzi for about 15 minutes, after which
defendant stood up to leave. Defendant testified that when he asked
Rizzi if he was free to leave, Rizzi told him to wait because they
were going to have to keep him overnight to check out his story.
Defendant stated he was then handcuffed and taken to the basement
lockup. Defendant testified that he told Rizzi he was not in the
victim’s apartment on the day of the murder and could not recall
telling Rizzi about the last time he had seen his aunt.
     At the conclusion of the hearing, the trial court made the
following findings of fact: (1) the victim was repeatedly stabbed and
her hands were cut, indicating a struggle; (2) a knife was used to stab
the victim and a broken blade was found in her bed; (3) there was
blood in several places in the apartment, and in the bathroom it
appeared someone had tried to clean things up; (4) two television
sets were missing; (5) the victim had obtained money a day earlier;
(6) no money was found on the victim, who usually kept her cash in
her bra strap; (7) the victim had been seen alive in her building on
November 2, and defendant was also seen in the building, a secure
facility, on the same day; (8) defendant was living with the victim
because his family asked him to leave their residence; (9) the
victim’s daughter had to be let into her mother’s apartment because
she did not have keys and no keys were found in the victim’s
apartment; (10) when defendant arrived at the police station and was

                                 -24-
signing a waiver of rights form, he had cuts on his hands and palms;
and (11) keys were found in the garbage can at the Harvey police
station. Given these findings, the trial court concluded that the
totality of the circumstances established probable cause for
defendant’s arrest.
     Defendant argues that the totality of the circumstances known to
Rizzi at the time of defendant’s arrest required further investigation
and verification before it could rise to the level of probable cause.
However, in People v. Montgomery, 112 Ill. 2d 517, 525 (1986), the
trial court’s finding of probable cause was upheld where, at the time
of the defendant’s detention, the officers knew that there was no
forced entry to the victims’ apartments and thus it was likely the
victims’ knew their attacker, the defendant lived on their property,
and the scrapes on the defendant’s hands and bloodspatters on his
clothes were consistent with signs of struggle in the victims’
apartments. Similarly here, Detective Rizzi knew, inter alia, at the
time he placed defendant into custody, that there was no forced entry
into the victim’s apartment, that defendant, a crack addict, was living
with the victim and the two were seen in the building that day, that
the two had argued about money in the past and that the victim had
cashed her public aid check the previous day, and that the broken
knife and cuts on the palms of defendant’s hands were consistent
with the signs of struggle manifested by the wounds on the victim’s
hands and arms. Based on the above, we conclude that there was
probable cause to arrest defendant, as a reasonably cautious person
would have thought that defendant had committed a crime. See
Wear, 229 Ill. 2d at 563, 565.
     Defendant further contends that the fact that he was subsequently
released from custody demonstrates that probable cause was lacking.
We agree with the State, however, that it is more likely that charges
were initially rejected because the forensic evidence was insufficient
at the time to establish that defendant’s guilt could be proven beyond
a reasonable doubt. Regardless, the fact that defendant was released
from custody alters neither the finding of probable cause for the
arrest nor the lawfulness of that arrest. See People v. Hadley, 179 Ill.
App. 3d 152, 155 (1989). Additionally, because probable cause
existed for his arrest, the statements defendant made while in
custody were admissible against him. Because the facts and

                                 -25-
circumstances known to police following defendant’s voluntary
appearance and interview at the police station established probable
cause, the appellate court properly affirmed the denial of defendant’s
motion to quash arrest and suppress evidence. Finally, defendant
claims that the appellate court considered facts not known to Rizzi
at the time of defendant’s arrest in affirming the trial court.
However, we need not determine whether any erroneous information
was considered by the appellate court, as we may affirm a lower
court’s holding for any reason warranted by the record, regardless of
the reasons relied on by the lower court. See People v. Caballero,
179 Ill. 2d 205, 211 (1997); People v. Sims, 167 Ill. 2d 483, 500-01
(1995); People v. Everette, 141 Ill. 2d 147, 158-59 (1990).
    Next, defendant argues that the evidence presented at trial was
insufficient to prove him guilty of first degree murder beyond a
reasonable doubt, where the only new evidence obtained by the
State, six years after it had initially refused to bring charges against
defendant, was two “drops” of defendant’s blood found in the
apartment where he was living. We disagree.
    When a court reviews the sufficiency of the evidence, the
relevant question is “whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a reasonable
doubt.” (Emphasis in original.) Jackson v. Virginia, 443 U.S. 307,
318-19, 61 L. Ed. 2d 560, 573, 99 S. Ct. 2781, 2789 (1979); People
v. Phillips, 215 Ill. 2d 554, 569-70 (2005), citing People v. Collins,
106 Ill. 2d 237, 261 (1985). This standard of review does not allow
the reviewing court to substitute its judgment for that of the fact
finder on questions involving the weight of the evidence or the
credibility of the witnesses. People v. Sutherland, 155 Ill. 2d 1, 17
(1992), quoting People v. Campbell, 146 Ill. 2d 363, 375 (1992).
Further, reviewing courts apply this standard regardless of whether
the evidence is direct or circumstantial (Campbell, 146 Ill. 2d at 374-
75), and circumstantial evidence meeting this standard is sufficient
to sustain a criminal conviction (People v. Hall, 194 Ill. 2d 305, 330
(2000)). Thus, the standard of review gives “full play to the
responsibility of the trier of fact fairly to resolve conflicts in the
testimony, to weigh the evidence, and to draw reasonable inferences
from basic facts to ultimate facts.” Jackson v. Virginia, 443 U.S. at

                                 -26-
319, 61 L. Ed. 2d at 573, 99 S. Ct. at 2789; People v. Nitz, 143 Ill.
2d 82, 95 (1991); People v. Young, 128 Ill. 2d 1, 51 (1989).
     “The trier of fact need not, however, be satisfied beyond a
reasonable doubt as to each link in the chain of circumstances. It is
sufficient if all of the evidence taken together satisfies the trier of
fact beyond a reasonable doubt of the defendant’s guilt.” Hall, 194
Ill. 2d at 330. Further, in weighing evidence, the trier of fact is not
required to disregard inferences which flow normally from the
evidence before it, nor need it search out all possible explanations
consistent with innocence and raise them to a level of reasonable
doubt. People v. Wheeler, 226 Ill. 2d 92, 117 (2007), quoting Hall,
194 Ill. 2d at 332. A reviewing court will not reverse a conviction
unless the evidence is “unreasonable, improbable, or so
unsatisfactory as to justify a reasonable doubt of the defendant’s
guilt.” Campbell, 146 Ill. 2d at 375.
     With these considerations in mind, we review the evidence, both
direct and circumstantial, which was presented at trial in the light
most favorable to the State. Defendant had been living with the
victim for several weeks on November 2, 1995, and had access to
her apartment, where the murder occurred. The physical evidence
showed no forced entry and no signs of a struggle in the front room.
Two television sets were missing from the apartment. The victim
was seen around 7:30 a.m on November 2 near the recreation room,
where she usually had coffee, but did not meet her friend Gwen
Alexander later that morning, as was their habit. Defendant was seen
that morning letting himself into the building and opening the
mailbox between 9 and 10 a.m. Only two building keys, two
apartment keys and one mailbox key were issued to each tenant of
the victim’s building. The victim’s ex-husband, Lewis, had one set
of keys. The day before, Lewis had taken the victim to cash her
public aid check and pay bills, which generally left her with
approximately $100 in cash that she usually kept in her bra.
Defendant was a crack cocaine addict and was known to have argued
with the victim about money in the past. That afternoon, at 3 p.m.,
the victim’s daughter Cassandra was unable to reach the victim at
her apartment. At about 3:30, defendant was seen walking away
from the victim’s apartment. Shortly thereafter, he was seen outside
the building asking for a ride and reentering the building, using a

                                 -27-
key. At 6 o’clock that evening, the victim was found stabbed to
death on her bedroom floor. There was no money on the victim’s
body and a bloody dollar bill was found in the bathroom. Blood
samples and a bloody knife blade were collected from the victim’s
bedroom and bathroom. Defendant returned to the apartment at 1
a.m. the next day, using a key to enter. When informed that his aunt
was murdered, his immediate response was that he “didn’t do it.” He
then voluntarily went to the police station, where he first proceeded
to throw a set of keys into a trash can in the lobby bathroom. The
keys were recovered and, when later confronted with the keys,
defendant denied that they belonged to him. Those keys were
subsequently identified by the building’s maintenance man as
belonging to the victim.
     At the police station, defendant gave numerous versions of his
whereabouts on November 1 and 2, 1995, but did not admit to
killing the victim, although in his last interview with Assistant
State’s Attorney Cece on November 5, defendant admitted to being
at the victim’s apartment on the morning of November 2, blacking
out and awakening only to find the victim’s dead body. He further
admitted touching the victim’s body and trying to roll her over and
then washing off the blood in the bathroom sink. He also admitted
changing his clothes, which was supported by the bloody clothing
found in the bathroom hamper by the victim’s family shortly after
the murder. After finding his aunt, defendant did not call for help,
but rather went out and “partied” with his friends most of the day
and night. Additionally, defendant told his cousin Cassandra around
the time of the victim’s funeral that he had destroyed an envelope
with a bloody palm print on it that Cassandra had found in the
victim’s bedroom.
     Testimony from the medical examiner established that the victim
was repeatedly stabbed sometime on the morning of November 2,
based on the fact that her bladder was empty, indicating that she did
not live very long after urinating. In addition, the only thing inside
the victim’s stomach was a small amount of brown liquid, which
could have been coffee. At the station on November 3 and 4,
Detective Rizzi and Cece noticed cuts on defendant’s hands,
specifically the right palm, and Rizzi took photographs of them.
Several years later, the DNA from two swabs of blood found in the

                                -28-
victim’s bathroom on the night of her murder were tested and found
to match defendant’s DNA profile. In particular, the swab matching
defendant’s DNA which was taken from the rim of the toilet bowl
could reasonably indicate that it was left after defendant violently
stabbed the victim, breaking the knife and cutting his own hand.
Upon learning that the investigation of the victim’s murder had been
reopened in 2001, defendant called the victim’s daughter and stated
that “his past [had] come back to haunt him.”
     Defendant argues that the six-year time lapse between the
offense and his re-arrest resulted in lost evidence and police reports
which undermined the validity of the jury’s verdict. While it is true
that several pieces of evidence were lost in the interim between the
crime in 1995 and defendant’s arrest in 2001, the record shows that
the jury was well aware of that fact and was properly instructed as to
how it should consider that evidence; i.e., “If you find that the State
has allowed to be destroyed or lost any evidence whose content or
quality are in issue, you may infer that the true fact is against the
State’s interest.” Thus, contrary to defendant’s contention, there was
substantial circumstantial evidence presented to the jury that,
particularly when combined with the presence of defendant’s blood
found at the crime scene, indicated his guilt. Under the standard of
review set forth in Jackson v. Virginia, this court must allow all
reasonable inferences from the record in favor of the prosecution.
Wheeler, 226 Ill. 2d at 116-17, quoting People v. Cunningham, 212
Ill. 2d 274, 280 (2004). Given this standard, and while we agree with
the appellate court that there was not overwhelming evidence of
defendant’s guilt presented in this case, we cannot say that, viewing
the evidence in the light most favorable to the State, a rational trier
of fact could not have found defendant guilty of first degree murder
beyond a reasonable doubt. Accordingly, we reject defendant’s
contention that his conviction should be reversed.

                           CONCLUSION
    For the reasons stated, we reverse the appellate court’s grant of
a new trial to defendant, but affirm that court’s judgment in all other
respects.
                                   Appellate court judgment reversed


                                 -29-
       in part and affirmed in part.




-30-